Citation Nr: 1205070
Decision Date: 02/09/12	Archive Date: 04/11/12

DOCKET NO. 08-06 297	)        DATE 09 FEB 2012

On appeal from the Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to service connection for a disorder associated with lower extremity pain, tingling and numbness, originally claimed as mylopathic muscular atrophy and a nerve condition.

REPRESENTATION 
Appellant represented by:   Texas Veterans Commission

ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1941 to August 1946 and from November 1950 to March 1951.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal. The Veteran appealed that decision and the case was referred to the Board for appellate review.

The Board notes that when a claimant makes a claim he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. Therefore, in accordance with demons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the issue on appeal as entitlement to service connection for a disorder associated with lower extremity pain, tingling and numbness.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The Board was notified by the Social Security Administration that the Veteran died in December 2011.

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim at this time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §20.1302(2011).

-2-

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 1 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. §20.1106(2011).

ORDER 

The appeal is dismissed.
	
V. L. JORDAN 
Veterans Law Judge, Board of veterans' Appeals

-3-





